DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 7 filed 3/8/2022, with respect to the status of the claims is hereby acknowledged. Claims 1, 7, 11 and 13 are amended with claims 1-5, 7-11 and 13 are pending.
Applicant’s arguments, see pg. 7-8, filed 3/8/2022, with respect to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the applicant’s arguments appear to be directed to the amended claims. Therefore, a new grounds of rejection will be made with newly found prior art reference(s) to address the newly amended limitations. 
Independent claims 11 and 13, as amended, recite similar features. Hence, claims 11, 13 and their dependent claims will also be rejected to address the newly amended limitations and the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yahui US 20180295411 A1 (hereafter Xu) and in further view of Cedervall et al. US 2012/0030707 A1 (hereafter Cedervall) and in further view of SLJIVIC et al., US 20190191212 A1 (hereafter SLJIVIC).
Regarding claim 1, “a method of switching channels by a set-top box, the method comprising: when a request signal for switching to a switching target channel is received, transmitting a service request signal for access to the switching target channel to a set-top box, receiving broadcast data of the switching target channel from the IPTV service device in response to the service request signal; transmitting, to a caching server, a caching information request signal containing packet information about the broadcast data initially received from the IPTV service device and channel information about the switching target channel; transmitting, to a caching server, a caching information request signal containing packet information about the broadcast data initially received from the IPTV service device and channel information about the switching target channel; and receiving, by the set-top box, caching stream data corresponding to the packet information and the channel information from the caching server in response to the caching information request signal; and generating, by the set-top box, corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data” Xu Abstract and para 48-50 invention for providing fast channel change to a STB wherein a STB sends IGMP join request to the access device to join a multicast group, STB then receives a first multicast packet of the target channel from the access device, then STB sends a message to the FCC server (caching server) of the first packet received from the multicast service; para 51-52 suggest that the STB performs the synchronization of the multicast and unicast streams corresponds to corrected caching stream data by correcting reference time information in the caching stream data. The 
In an analogous art, Cedervall teaches embodiments for obtaining information about which FCC channel the STB must joint to obtain fast channel change for a multicast channel (para 38 – multicast channel change request sent to an entity of the IP network; para 41 – STB can determine what FCC channel it should join by receiving said information on a multicast channel). Therefore, Cedervall teaches a STB may obtain information on what FCC channel to transmit request for FCC packets by receiving FCC server information corresponding to the desired channel from a multicast channel. Wherein Xu teaches the STB is able to perform the synchronization of the FCC stream and the multicast streams, Cedervall explicitly teaches the STB needs to synchronize the frame between the FCC media stream and the original channel stream.
The motivation to modify Xu and Cedervall is further evidenced in an analogous art by Sljivic which teaches the STB is responsible for synchronizing the timing of received frames relating to a fast channel change request (para 68-87 teaching the client is then responsible to sync Audio/Video and for joining the multicast Stream. The Client starts playing immediately the Video, but with lower picture rate, if needed (e.g. by pausing the stream for 40 ms every second) until the Audio has recovered and is in synchronization with the video.; the client buffer and the synchronization between audio and video can be managed.) See also using burst request and live information point to synchronize [0046] The Fast Channel Change 
	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Xu’s invention for delivering video content related to a channel change request wherein a set-top box device transmits said request via an Internet Protocol Television (IPTV) access network and also transmitting a request to a cache server to fulfilling a separate request for caching stream data corresponding to the requested channel change by further incorporating known elements of Cedervall’s for delivering video content related to a channel change request wherein a set-top box device transmits a request packet to a caching server comprising a caching information request signal containing packet information about the broadcast data and channel information about the switching target channel to receive caching stream data which reduces the channel change latency when requesting channel changes. It would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Xu and Cedervall by further incorporating known elements of Sljivic for enabling the STB to synchronize the timing of received frames relating to a fast channel change request comprising packets for frames relating to audio, video, of the fast channel change data from a server and a multicast stream from and IPTV network device in order to alleviate the remote 
Regarding claim 2, “wherein, in the transmitting to the caching server, the caching information request signal is transmitted to the caching server when the broadcast data of the switching target channel from the IPTV service device starts to be received” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Cedervall teaches embodiments for obtaining information about which FCC channel the STB must joint to obtain fast channel change for a multicast channel (para 38 – multicast channel change request sent to an entity of the IP network; para 41 – STB can determine what FCC channel it should join by receiving said information on a multicast channel). Therefore, Cedervall teaches a STB may obtain information on what FCC channel to transmit request for FCC packets by receiving FCC server information corresponding to the desired channel from a multicast channel. The prior art teaches various embodiments of how and when the STB receives the caching server information (e.g., requests to the FCC server or from multicast streams). As such, wherein the caching server information is obtained from a multicast channel, a person of ordinary skill in the art would have understood that multicast packets initially received by the STB from the IPTV service containing the FCC server information would have to be received from before transmitting a request to the caching server.
Regarding claim 3, “wherein the packet information about the broadcast data comprises a part or all of initial N bytes information of the broadcast data received from the IPTV service device, feature information about initially received packet data, and packet connection number information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Xu para 50 teaches packet connection number information as The STB notifies the FCC server that the STB has received the multicast stream, and notifies the FCC server of a first multicast packet sequence number.
 
Regarding claim 4, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose end position is a packet identical to the packet information among the stream data corresponding to the channel information” is further rejected on obviousness grounds as discussed in the rejection of claim 1-3 wherein Sljivic teaches the client device indicates the amount of packets which signifies a stopping point indicated as part of the channel request information transmitted from the client. See Sljivic [0041] HTTP Response Body [0042] Containing the Buffered RTP Multicast Transport Stream Starting with the PMT before Iframe (the access pointer). The PMT is only used if the HTTP Response header is not set (fallback). [0043] The Server keeps a maximum of one GOP Size and adjusts the Burst overhead according to what the Client requested dynamically, for example with the following statement, or request, or syntax: http://FastChannelChangeServiceGroup/ChannelID/Burstoverhead=20Percent. See also wherein Xu para 50 teaches packet connection number information as The STB notifies the FCC server that the STB has received the multicast stream, and notifies the FCC server of a first multicast packet sequence number. As such, a person of ordinary skill in the art would have reasonably inferred that the prior art solves the problem of not sending unnecessary data packets and picks up from the end positions of the necessary streams.
Regarding claim 5, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose start position is an I frame immediately preceding the identical packet or an I frame preceding N (N.gtoreq.1) frames from the immediately preceding I frame” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Sljivic teaches indicating a burst duration of packets required from the caching server starting at I frames para [0050] As described in FIG. 4 the burst duration is summarized with the Formula BD=(t.sub.CI−t.sub.IFrame)*(1/[BB/NB−1]), where BD is the Burst Duration and it is depicted in FIG. 4.; [0051] BD=Burst Duration; [0052] NB=Nominal Bitrate; [0053] BB=Burst Bitrate=Nominal 
Regarding claim 7, “wherein the generating corrected caching stream data comprises: generating the corrected caching stream data by correcting the reference time information in the caching stream data based on a reception time and a data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Sljivic teaches [0049] The configuration specifies the valid minimum and maximum value of such a burst overhead request: the valid values are 0<burst overhead Factor<1. A burst overhead factor must be >0 since Iframe/PMT is in the past at the time of the channel change (e.g. 1 second old) and the streamer of the server must output more Data to recover up to the live point (it is needed a burst of data for the client to be able to quickly reach the live point of the multicast stream). It makes no sense to have a burst overhead factor >1, in such a case a STB could join a channel as Unicast and Multicast concurrently, without further complications in the architecture.
Regarding claim 8, “wherein the generating corrected caching stream data comprises: correcting the data value of the reference time information initially calculated in the caching stream data received after the reception time to a value equal to the data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Sljivic teaches that the client manages burst requests - [0046] The Fast Channel Change overhead can be dynamically configured and set according to the requests and characteristics of the clients, namely each client can decide which overhead to get during the Burst period e.g. 
Regarding the apparatus claims 11 the claims are grouped and rejected with the method claims 1-5 and 7-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-5 and 7-8 and because the steps of the method are easily converted into elements of a set-top apparatus by one of ordinary skill in the art. With respect to the elements interpreted as structure, the functions rendered obvious by the prior art of record also render obvious utilizing structural elements such as processors for achieving and rendering obvious the claimed functions.
Regarding the non-transitory computer readable media claims 13 the claims are grouped and rejected with the method claims 1-5 and 7-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	



Claims 9-10  rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yahui US 20180295411 A1 (hereafter Xu) and in further view of Cedervall et al. US 2012/0030707 A1 (hereafter Cedervall) and in further view of SLJIVIC et al., US 20190191212 A1 (hereafter SLJIVIC) and in further view of Ver Steeg; William C. US 20080022320 A1 (hereafter Ver Steeg).
Regarding claim 9, Xu, Cedervall, and Sljivic are silent with respect to “wherein the generating corrected caching stream data comprises: disabling the reference time information in the broadcast data used in correcting the reference time information in the caching stream data” but in an analogous art, Ver Steeg teaches the deficiency (para 58-53; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).
	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Xu, Cedervall, and Sljivic for delivering video content related to a channel change request wherein a set-top box device by further incorporating known elements of Ver Steeg for delivering video content related to a channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams and providing synchronization of streams without latency issues.
Regarding claim 10, Xu, Cedervall, and Sljivic are silent with respect to “wherein the generating corrected caching stream data comprises: after receiving all the caching stream data, disabling uncorrected reference time information in the reference time information in the caching stream data, the uncorrected reference time information not being corrected based on the reference time information in the broadcast data” but in an analogous art, Ver Steeg teaches the deficiency relating to disabling timing reference to not correct based on the reference time information in the broadcast data  (Ver Steeg para 58-53; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421